Order, Family Court, New York County, entered August 18, 1975, awarding petitioner, on a means basis, the sum of $270 on the 15th and 30th days of each month, as support for herself and the infant child of the parties (allocated $90 to petitioner and $180 for the child), plus a $500 counsel fee payable $100 a month, unanimously modified, on the law, on the facts and in the exercise of discretion, to the extent of reducing petitioner’s support to $45 semimonthly commencing as of February 15, 1976, and permitting respondent to pay the counsel fee in consecutive monthly installments of $50. Except as so modified, said order is affirmed, without costs or disbursements. On the record before us the award to petitioner was excessive to the extent indicated; and reducing the monthly payment on account of the counsel fee will appropriately lessen the burden on respondent. Concur— Kupferman, J. P., Murphy, Lupiano, Birns and Lane, JJ.